           Case 6:20-bk-04019-LVV        Doc 55    Filed 03/29/21     Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov

In re:                                                Case No. 6:20-BK-04019-LVV
                                                            Chapter 7
LUISANGEL A. RONDON,

            Debtor.
_________________________________/

               OBJECTION OF WINDERMERE ISLE HOMEOWNERS
                 ASSOCIATION, INC. TO CHAPTER 7 TRUSTEE’S
              MOTION TO APPROVE SHORT SALE OF REAL PROPERTY


         Windermere Isle Homeowners Association, Inc. (“Association”), by and through

undersigned counsel, objects to the Chapter 7 Trustee’s Motion To Approve Short Sale of

Real Property (“Motion”) (Doc. 53) to the extent that the Debtor seeks to avoid paying the

Association’s secured claim in full from the proceeds of the sale of 13512 Gorgona Isle

Dr., Windermere, FL (“Property”). In support of the objection the Association states as

follows:

         1.      The Association has a secured claim against the Property pursuant to the

Declaration of Covenants, Conditions, Restrictions and Easements for Windermere Isle

and the Claim of Lien recorded in the Official Records of Orange County, Florida, Doc #

20200386412.

         2.      The Association’s secured claim includes amounts that accrued pre-petition

and post-petition and includes interests, costs of collection and attorneys fees. The

Association will file an amended claim to reflect the current amount owed prior to the

hearing on the Motion.
        Case 6:20-bk-04019-LVV         Doc 55     Filed 03/29/21    Page 2 of 2




       3.      The Court should require that the proceeds from the sale of the Real

Property be applied to payment of the Association’s secured claim, which the Association

believes is consistent with the intent of the Motion. The settlement statement attached to

the Motion undervalues the Association’s secured claim.

       WHEREFORE, the Association objects to the Motion as stated herein.

                                             By: /s/ Karen Cox_____________________
                                                    Karen Cox, Esquire
                                                    Florida Bar No. 456667
                                                    kcox@appletonreiss.com
                                                    APPLETON REISS, PLLC
                                                    215 N. Howard Avenue, Suite 200
                                                    Tampa, FL 33606
                                                    (813) 542-8888 – Telephone
                                                    Attorneys for Windermere          Isle
                                                    Homeowners Association, Inc.

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 26, 2021, I electronically filed a true and

correct copy of the foregoing with the Clerk of the United States Bankruptcy Court for the

Middle District of Florida by using the CM/ECF system and I furnished a copy of the

foregoing documents to the following parties in the manner of service indicated below.

                                             By:/s/ Karen Cox_____________________
                                                   Attorney

Via the CM/ECF system which will send a Notice of Electronic Filing to:

Cynthia E. Lewis, Esq.
Paul L. Urich, Esq.
John Henry Meininger, III, Esq.
United States Trustee – ORL7/13
Lori Patton, Trustee

Via first class United States Mail, postage prepaid, to:

Debtor, Luisangel A. Rondon, 1818 Ridge Valley Street, Clermont, FL 34711
